                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

UNITED STATES OF AMERICA,
ex rel. MICHELE YATES,

             Plaintiff,

v.                                           CASE NO. 8:16-cv-799-T-02TGW

PINELLAS HEMATOLOGY &
ONCOLOGY, P.A.,

          Defendant.
_______________________________/

                      ORDER ON POST-TRIAL MOTION

      The Court turns to the Defendant Pinellas Hematology & Oncology, P.A.’s

(“PHO”) renewed motion for judgment, or alternatively, motion for remitter (Dkt.

212). Defendant seeks relief under Rules 50(b) and 59(e), Fed. R. Civ. P.

      Rule 50(b) governs the disposition of motions for judgment as a matter of

law, which includes motions for remittitur. The general test to resolve a renewed

motion for judgment as a matter of law rests on the sufficiency of an evidentiary

basis to support a reasonable jury’s verdict. Chaney v. City of Orlando, 483 F.3d

1221, 1227 (11th Cir. 2007). The specific standard for remittitur under Rule 50 is

whether the judgment is constitutionally excessive and must be reduced —whether

the law permits the award. Johansen v. Combustion Engineering, Inc., 170 F.3d

1320, 1331 (11th Cir. 1999) (noting that a constitutionally reduced verdict is
“really not a remittitur at all”). Rule 59(e) applies to amend or alter a judgment,

including a request for remittitur. The standard to remit an award of damages

using Rule 59 is whether the court in its discretion “believes the jury’s award is

unreasonable on the facts.” Id. (noting that this “traditional” remittitur must afford

plaintiff an option to elect a new trial). The Court denies this motion.

      The Court believes there was an evidentiary basis (primarily via Plaintiff and

Dr. David Dredsner and several emails, e.g., Joint Exhs. 4, 7 at Dkts. 201-3, 201-4)

for the 214 false claims and $755.54 in damages found by the jury. Dkt. 200 at 7–

8. In effect, as to almost all of these, unpaid lab submissions from the CLIA-

uncertified Bayfront lab were relabeled falsely to be from the CLIA-certified Park

Place lab. Dkt. 208 at 47–51, 57–58. The Bayfront lab was later shut down by the

State of Florida because it was uncertified. Id. at 224–25.

      Having said there was an evidentiary basis, the Court notes the evidentiary

basis was contested. However, the jury’s factfinding and resolution of this dispute

was rational. Whether the Court might have found other facts if it were the

factfinder is an irrelevant question—there was a competent basis in evidence for

this verdict. Defendant argues that Plaintiff’s testimony was not credible, but

witnesses contrary to Plaintiff were credible. Dkt. 212 at 2–3. This was a classic

jury issue. The verdict shows a careful jury. The jury rejected Plaintiff’s claims in

significant part, including her retaliation claim.


                                           2
      Many of the 214 relabeled claims were not paid by Medicare. That does not

render them nil. The Act proscribes the presentation of false claims, not false

claims that are paid.

      Defendant argues that of the 214 claims, a number were not truly false.

Plaintiff responds (Dkt. 222), arguing to the contrary. The Court finds that the

evidence at trial would permit a rational jury to find 214 false claims. And the

Court did not limit Defendant’s rebuttal, cross-examination, or contrary proofs

properly presented before the jury.

      The Defendant argues that lab certification compliance “is not a condition of

payment.” Dkt. 212 at 6. This concept focuses on materiality, and materiality was

squarely put to the jury.

      Finally, Defendant argues that applying the penalty range of $5,500.00 to

$11,000.00 to each claim (per 28 C.F.R. § 85.3(a)(9)) would constitute an

excessive fine prohibited by the Eighth Amendment. Dkt. 212 at 23. This

equitable argument has support where, as here, many of the false claims were not

paid by the government, and the sum total of actual damages is very small. See

United States ex rel. Bunk v. Birkart Globalistics GMBH & Co., No. 1:02cv1168,

2012 WL 488256 (E.D. Va. Feb. 14, 2012); United States ex rel. Smith v. Gilbert

Realty Co., 840 F.Supp. 71 (E.D. Mich. 1993). This equitable argument also has

support because the claims did not involve fake tests or fake patients. Instead, the


                                          3
tests came from a lab that had no proper license and Medicare would not pay for

lab reports from a non-licensed lab. Providing this level of penalty on such a small

amount of actual damages is quite harsh.

        Nevertheless, this is a legislative-mandated penalty. The Court believes it is

bound by Eleventh Circuit precedent to impose this very harsh penalty per claim.

United States v. Killough, 848 F.2d 1523, 1533–34 (11th Cir. 1988). Accordingly,

judgment shall enter in Plaintiff’s favor against Defendant PHO for: $755.54 times

three; plus 214 times $5,500.00. Plaintiff’s counsel is directed to confer with the

United States as to the nature of the judgment and to provide a suggested text of

same.

        DONE AND ORDERED at Tampa, Florida, on October 30, 2019.



                                          s/William F. Jung
                                          WILLIAM F. JUNG
                                          UNITED STATES DISTRICT JUDGE




                                           4
